In re Jim Brumfield, applying for reconsideration of writ application denied, November 6, 1987, 514 So.2d 134, from City Court of Bossier, No. 61104, Twenty-Sixth Judicial District Court, No. 64533, Second Circuit Court of Appeal, No. 19421-KH.
Reconsideration granted. Writ granted. The judgment of the Court of Appeal is reversed and vacated. The case is remanded to the Court of Appeal for an opinion determining the sufficiency of the evidence and the constitutional questions involved in resisting arrest by words or annoying conduct during an investigation. See: City of Houston v. Hill, — U.S.—, 107 S.Ct. 2502, 96 L.Ed.2d 398 (1987); State v. Huguet, 369 So.2d 1331 (La.1979); State v. Grogan, 373 So.2d 1300 (La.1979); State v. Lindsay, 388 So.2d 781 (La.1980); State v. Nix, 406 So.2d 1355 (La.1981); State v. Scott, 123 La. 1085, 49 So. 715 (1909).